      Case 5:18-cv-01194-GEKP Document 31 Filed 11/13/18 Page 1 of 10




                      IN THE UNITED ST ATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

R. ALEXANDER ACOSTA, SECRETARY OF LABOR, )                                                FILED
UNITED STATES DEPARTMENT OF LABOR,       )
                                                                   NOV 13 2018
                                         )
                     Plaintiff,          )                   By_KATE BARKMAN, Clerk
                                         )                      -        _Dep. Clerk
          V.                             ) Civil Action No. 5: 18-cv-O 1194
                                         )
EAST PENN MANUFACTURING COMPANY,         )
                                         )
                     Defendant.          )
____________________                     )

                  STIPULATION AND ORDER OF CONFIDENTIALITY

       To facilitate discovery, and in accordance with this Court's instructions at the hearing on

September 28, 2018, on Defendant's Motion for Protective Orders, counsel for R. Alexander

Acosta, Secretary of Labor, United States Department of Labor ("Plaintiff'), and counsel for

Defendant East Penn Manufacturing Company, Inc. ("Defendant"), enter into this Stipulation and

Order of Confidentiality ("Stipulation and Order"). This Stipulation and Order is made with the

understanding that Defendant has represented to the Court that certairl documents or information

expected to be subject to disclosure during the litigation of this matter qualify for treatment as

confidential based on the factors set forth in Pansy v. Borough of Stroudsberg, 23 F.3d 772, 786

(3d Cir. 1994). In light of those representations, the Parties agree to the following procedure for

the designation of materials as confidential, the resolution of any disputes as to the appropriateness

of such designation, and the handling of confidential materials . Thus, IT IS HEREBY AGREED

AND ORDERED:

        1.     This Stipulation and Order does not confer blanket protections on all disclosures

or responses to discovery. The protection it affords from public disclosure and use extends only
      Case 5:18-cv-01194-GEKP Document 31 Filed 11/13/18 Page 2 of 10




to the information or items that are entitled to protection under the Federal Rules of Civil

Procedure.

       2.      The entering into this Stipulation and Order of Confidentiality shall not constitute

an acknowledgment by the receiving (or non-Designating) party that material designated as

"Confidential" is in fact confidential and such designation shall have no evidentiary value

including, without limitation, any determination regarding the admissibility of the document so

designated . Such designation also shall have no precedential value in litigation other than this

lawsuit.

       3.      "Designating Party" shall mean a party to this action that designates documents,

discovery materials, information, or items that it produces in disclosures or responses to

discovery in this action as "Confidential."

       4.      The Designating Party may designate as "Confidential ," by marking with the

word " CONFIDENTIAL," to the extent applicable, any document or information produced in

discovery in this matter and which it, in good faith, believes qualifies for protection under Fed.

R. Civ . P. 26(c)(l)(G) and meets the factors set forth in Pansy. For other information produced

in some form other than documentary, including the production of electronic files in native

format that cannot be marked as "CONFIDENTIAL," and for any other tangible items, the

Designating Party shall affix in a prominent place on the exterior of the medium or container in

which the information or item is stored the legend "CONFIDENTIAL." If only a portion or

portions of the information or item warrant protection, the Designating Party shall make

reasonable efforts to identify the protected portion(s).




                                                  2
      Case 5:18-cv-01194-GEKP Document 31 Filed 11/13/18 Page 3 of 10




       5.      The Designating Party shall provide a brief written justification for the

designation at the time such designation is made; such justification may be applied to a group of

documents if appropriate.

       6.      No document that is in the public domain or which is already known by the

receiving party through proper means or which is or becomes available to a party from a source

other than the party asserting confidentiality, rightfully in possession of such information on a

non-confidential basis, shall be deemed or considered to be Confidential material under this

Stipulation and Order. Documents produced by any party prior to litigation and discovery,

including but not limited to documents produced during Department of Labor's investigation of

East Penn Manufacturing Co. (Case ID# 1784803), cannot be deemed or considered Confidential

material under this Stipulation and Order. To the extent that the same information contained in

such documents is produced in a different format during this litigation, a party may designate the

newly produced format as Confidential, but such designation cannot apply to the previously

produced document.

       7.      If a party intends to designate any deposition testimony as "CONFIDENTIAL,"

the Designating Party's counsel shall attempt to state such intention on the record during the

portion(s) of the deposition in which the witness is examined about the subject area(s) that the

Designating Party deems to be within the designation. Failure to identify all confidential

information during the deposition does not waive a party's right to classify information as

" CONFIDENTIAL" after the written transcript becomes available. The entire deposition

transcript shall then be treated as confidential for a period of ten (10) business days from the date

the court reporting service mails the transcript to counsel. During this period counsel for the

Designating Party shall designate precise portion(s) of the transcript specifying by page and/or



                                                  3
      Case 5:18-cv-01194-GEKP Document 31 Filed 11/13/18 Page 4 of 10




line(s) as "CONFIDENTIAL." If counsel for the Non-Designating Party agrees in writing to

such designation, the portion(s) of the transcript so designated shall become subject to this Order

and shall be sealed by the court reporter. If counsel for the Non-Designating Party objects,

counsel shall follow the procedure for objections outlined in Paragraphs 8- 11.

        8.      Any party may challenge a designation of confidentiality at any time. A party

does not waive its right to challenge a confidentiality designation by electing not to mount a

challenge promptly after the original designation is disclosed, so long as the Court has not

already ruled that the designation is confidential, whether by order on a motion to seal or other

Court order, and the party has not agreed in writing that the material will be treated as

confidential.

       9.       A party may challenge a designation of confidentiality by serving on the

Designating Party a written objection to such designation. The Designating Party shall respond

in writing to such objection within 10 business days and shall state with particularity the grounds

for asserting that the document or information is Confidential. If no timely written response is

made to the objection, the challenged designation will be deemed void. If the Designating Party

makes a timely response to such objection asserting the propriety of the designation, counsel

shall then confer in good faith in an effort to resolve the dispute.

        10.     If a dispute as to Confidential designation of a document, information, or

testimony cannot be resolved by agreement, the Designating Party must timely file a motion for

an order regarding the challenged designation. The burden of proving the need for

confidentiality of designated information or documents remains with the Designating Party.

        11.     Any information or material designated Confidential the designation of which is

not in dispute, shall not be disclosed by any party to any person, except:



                                                  4
     Case 5:18-cv-01194-GEKP Document 31 Filed 11/13/18 Page 5 of 10




               a)         Each party's counsel in this action, as well as employees of such counsel

to whom it is reasonably necessary to disclose the information for the conduct in this action;

               b)         Any individual who is a Party, as well as the officers, directors,

employees, and consultants of any Party to whom disclosure is reasonably necessary for the

conduct of this action;

               c)         Any individual who is retained or is being considered as an expert of a

party to whom disclosure is reasonably necessary for the conduct of this action; provided they

have signed a non-disclosure agreement in the form attached hereto as Exhibit A;

               d)         The Court, court personnel and jurors;

               e)         Any deponent or anticipated trial witness may be shown or examined on

any information or document designated Confidential if it appears that the witness authored or

received a copy of it, was involved in the subject matter described therein or is or was employed

by the party who produced the information, document or thing, or if the Designating Party

consents to such disclosure; and

               f)         Vendors retained by or for the parties to assist in preparing for pretrial

discovery, trial and/or hearings including, but not limited to, court reporters, litigation support

personnel , jury consultants, individuals to prepare demonstrative and audiovisual aids for use in

courtroom or in depositions or mock jury sessions, as well as their staff, stenographic, and

clerical employees whose duties and responsibilities require access to such materials.

        12.    Any information or material designated Confidential the designation of which is

being challenged shall not be disclosed by any party to any person except those identified in

paragraph 11 until: (a) the parties or the Court resolve the dispute in favor of holding the




                                                     5
     Case 5:18-cv-01194-GEKP Document 31 Filed 11/13/18 Page 6 of 10




disputed material as not requiring confidentiality; or (b) until the designation is deemed void for

failure to timely respond to the objecting party pursuant to paragraph 9.

       13.     If the need arises during trial or at any hearing before the Court for any party to

disclose Confidential information, the designation of which is settled by the parties or the Court,

it may do so only after giving notice to the Designated Party and as directed by the Court.

       14.     If Plaintiff contends that it is obligated by a duly issued subpoena or other legal

requirement to disclose documents, information, or testimony designated as confidential to a

third party other than a federal government or federal law enforcement agency, it will follow the

procedures set forth in 29 C.F.R. § 70.26.

       15.     Nothing herein shall prevent disclosure beyond the terms of this Stipulation and

Order if the Designating Party consents in writing to such disclosure, or if the party seeking such

disclosure, upon timely notice to the other party and motion filed with the Court, receives

approval of the Court.

       16.     Pursuant to Federal Rule of Evidence 502(d) and (e), the inadvertent production

of attorney-client or other privileged or work-product protected information or documents,

including but not limited to ESI, is not a waiver of the attorney-client or other privilege or work-

product doctrine protection in this Action or in any other federal or state proceeding. This

Protective Order shall be interpreted to provide the maximum protection allowed by Federal

Rule of Evidence 502(d) and any other applicable rules of evidence and/or privileges. The

producing party must notify in writing the receiving party to whom the disclosure of privileged

documents or information or work product was made that such disclosure or production was

inadvertent. Upon notification, the receiving party must and will immediately return the

inadvertently produced documents, and all copies thereof, to the producing party and delete or



                                                 6
     Case 5:18-cv-01194-GEKP Document 31 Filed 11/13/18 Page 7 of 10




destroy any copies. The receiving party shall take all reasonable steps to retrieve the information

or document(s) if the party disclosed it before being notified of the inadvertent disclosure.

        17.    Nothing herein shall be construed as the parties agreeing to the sealing of

documents or information designated as Confidential. If the Designating Party seeks to have

material designated as Confidential sealed pursuant to a federal statute or Local Rule of the

Court that prescribes the sealing of certain specific documents, the Designating Party must file a

motion to seal such designated material. Such motion to seal must be filed within two (2)

business days after the material has been filed with the Court. The document or information

must be designated as "confidential" on its face and must be treated as confidential by the parties

until the Court rules on the motion to seal.

        18.     This Stipulation and Order shall not deprive any party of its right to object to

discovery by any other party or on any otherwise permitted ground. This Stipulation and Order

is being entered without prejudice to the right of any party to move the Court for modification o

for relief from any of its terms.

        19.     This Stipulation and Order shall survive the termination of this action and shall

remain in full force and effect unless modification by an Order of this Court or by the written

stipulation of the parties filed with the Court.

        20.     Nothing herein shall be construed to supersede or alter Plaintiffs recordkeeping

and disclosure obligations under federal law, including but not limited to the Freedom of

Information Act and the Federal Records Act, and the regulations at 29 C.FR.70.26, et. seq.

        21.     The Court retains the right to allow, sua sponte or upon motion, disclosure of any

subject covered by the Stipulation and Order or to modify this Stipulation and Order at any time

in the interest of justice upon notice to the parties and an opportunity to be heard.



                                                   7
     Case 5:18-cv-01194-GEKP Document 31 Filed 11/13/18 Page 8 of 10




Isl Michael J. Mueller                   Kate S. O'Scannlain
Michael J. Mueller pro hac vice          Solicitor of Labor
Evangeline C. Paschal pro hac vice
HUNTON ANDREWS KURTH LLP                 Isl Oscar L. Hampton III
2200 Pennsylvania Avenue, N.W.           Oscar L. Hampton III
Washington , D.C. 20037                  Regional Solicitor
Telephone: (202) 955-1500                MO ID# 36778
Facsimile: (202) 778-2201                Office of the Solicitor
mmueller@huntonak.com                    U.S. Department of Labor
epaschal @huntonak.com                   Suite 630E, The Curtis Center
                                         170 S. Independence Mall West
Isl Daniel B. Huyett                     Philadelphia, PA 19106
Daniel B. Huyett                         Hampton.Oscar@dol.gov
Pa. Attorney I.D. No. 21385              Phone: (215) 861-5120
STEVENS & LEE, P.C.                      Fax: (215) 861-5162
111 North Sixth Street
P.O. Box 679                             Isl Adam F. Welsh
Reading, PA 19603-0679                   Adam F. Welsh
Telephone: (610) 478-2219                Regional Counsel for Wage and Hour
Facsimile: (202) 988-0801                PA ID# 84988
dbh@stevenslee.com                       Welsh.Adam@ dol.gov
                                         (215) 861-5159
Counsel for Defendant East Penn
Manufacturing Company                    Isl Jordana L. Greenwald
                                         Jordana L. Greenwald
                                         Senior Trial Attorney
                                         PA ID# 93836
                                         Greenwald.Jordana@dol .gov
                                         (215)861-5129

                                         Bertha M. Astorga
                                         Trial Attorney
                                         PA ID# 320644
                                         Astorga.Bertha.M@dol .gov
                                         (215) 861-5126

                                         U.S. DEPARTMENT OF LABOR
                                         Attorneys for Plaintiff
IT IS SO ORDERED.

Entered this / ~ o _ __



                                         - ~;v~
                                          ~RATTER
                                                U NITED STATES DISTRICT J UDGE

                                     8
     Case 5:18-cv-01194-GEKP Document 31 Filed 11/13/18 Page 9 of 10




                                            EXHIBIT A

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

R. ALEXANDER ACOSTA, SECRETARY OF LABOR, )
UNITED STATES DEPARTMENT OF LABOR,       )
                                         )
                     Plaintiff,          )
                                         )
          V.                             ) Civil Action No. 5:18-cv-01194
                                         )
EAST PENN MANUFACTURJNG COMPANY          )AGREEMENTTOBEBOUND
                                         ) BY STIPULATION AND ORDER
                     Defendant.          ) OF CONFIDENTIALITY




          I, _ _ _ _ _ _ , being duly sworn, state that:

          1.     My address is _ _ _ _ __

          2.     My present employer is _ _ _ _ and the address of my present employment is




          3.     My present occupation or job description is _ _ __

          4.     I have carefully read and understood the provisions of the Stipulation and Order of

Confidentiality in this case signed by the Court, and I will comply with all provisions of the

Stipulation and Order of Confidentiality.

          5.     I will hold in confidence and not disclose to anyone not qualified under the

Stipulation and Order of Confidentiality any Confidential Material or any words, summaries,

abstracts or indices of Confidential Information disclosed to me.

          6.     I will limit use of Confidential Material disclosed to me solely for purpose of this

action.

          7.    No later than the final conclusion of the case, I will return all Confidential Material
     Case 5:18-cv-01194-GEKP Document 31 Filed 11/13/18 Page 10 of 10




and summaries, abstracts , and indices thereof which come into my possession, and documents or

things which I have prepared relating thereto, to counsel for the party for whom I was employed

or retained.

         I declare under penalty of perjury that the foregoing is true and correct.

Dated:
                                                [Name]




                                                   2
